BROWN, Justice.
Petitioner was indicted for murder. On his trial he was convicted of manslaughter in the first degree and from the judgment of conviction appealed to the Court of Appeals. The Court of Appeals found as a fact that the evidence made a case for jury decision and affirmed the judgment of the circuit court. Clayton v. State, 54 So.2d 719. Petitioner seeks a review of the opinion of the Court of Appeals by the common law writ of certiorari.
We have examined the petition in connection with the opinion of the Court of Appeals and find nothing that warrants review. Postal-Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
Writ denied.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.